
	
		V
		111th CONGRESS
		1st Session
		H. R. 2988
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2009
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Fernando Javier
		  Cervantes.
	
	
		1.Waiver of grounds for removal
			 of, denial of admission to, Fernando Javier Cervantes
			(a)In
			 GeneralNotwithstanding
			 sections 212(a) and 237(a) of the Immigration and
			 Nationality Act, Fernando Javier Cervantes may not be removed or
			 deported from the United States, or denied admission to the United States, by
			 reason of any act of his that is a ground for removal or denial of admission
			 and is reflected in the records of the Immigration and Naturalization Service
			 of the Department of Justice, or the Visa Office of the Department of State, on
			 the date of the enactment of this Act.
			(b)Rescission of
			 Outstanding Order of Removal or DeportationThe Attorney General shall rescind any
			 outstanding order of removal or deportation, or any finding of deportability or
			 removability, that has been entered against Fernando Javier Cervantes by reason
			 of any act described in subsection (a).
			(c)Permanent
			 Residence StatusNotwithstanding any order terminating the
			 status of Fernando Javier Cervantes as an alien lawfully admitted for permanent
			 residence, for purposes of the Immigration and
			 Nationality Act he shall be considered lawfully admitted for
			 permanent residence as of the date on which such status first was granted, and
			 such status shall be considered not to have changed between such date and the
			 date of the enactment of this Act.
			(d)Establishment of
			 Good Moral CharacterNotwithstanding section 101(f) of the
			 Immigration and Nationality Act, any
			 act described in subsection (a) may not be considered in determining whether
			 Fernando Javier Cervantes is, or during any period has been, a person of good
			 moral character for purposes of the Immigration
			 and Nationality Act.
			
